BRANCH, Judge,
concurring specially.
Although I agree with the majority that the trial court correctly denied the motion to dismiss at this stage of the proceedings, I concur in the judgment only because I disagree with the reasoning of the majority opinion.
As the Supreme Court of Georgia has recently reiterated, municipalities are protected by sovereign immunity unless that immunity is specifically waived by statute:
Sovereign immunity applies to municipalities, unless the General Assembly waives it by law. Ga. Const, of 1983, Art. IX, Sec. II, Par. IX. Waiver of a municipality’s sovereign immunity in tort law is narrow, and only the General Assembly has the authority to enact a law that specifically provides for such a waiver. Any waiver of sovereign immunity is solely a matter of legislative grace. There is no authority for a waiver of sovereign immunity beyond the legislative scheme.
(Citations omitted.) Owens v. City of Greenville, 290 Ga. 557, 559-560 (3) (722 SE2d 755) (2012), quoting Godfrey v. Ga. Interlocal Risk Mgmt. Agency, 290 Ga. 211, 214 (719 SE2d 412) (2011).21 OCGA § 36-33-1 (b) includes such a waiver as to municipalities, but it is limited:
Municipal corporations shall not be liable for failure to perform or for errors in performing their legislative or judicial powers. For neglect to perform or improper or unskillful performance of their ministerial duties, they shall be liable.
*487This Code section has been consistently interpreted to mean that “[a] municipality is immune from liability for the negligent performance of its governmental duties, but may be held liable for negligence in the performance of its ministerial duties.” (Citations omitted.) Sinkfield v. Pike, 201 Ga. App. 652, 653 (3) (411 SE2d 889) (1991); Mayor and Aldermen of Savannah v. Jones, 149 Ga. 139 (1) (99 SE 294) (1919) (same).
The question here is whether providing medical services to a detainee is a governmental duty or a ministerial duty of the city. It has been explained that “[a] municipal corporation in the exercise of its corporate functions performs two classes of service: (1) governmental duties; and (2) private corporate, or ministerial, duties.” Jones, supra at 141. An earlier Supreme Court case provides a discussion of the difference between the two classes of service.22
It has been held that “[t]he operation of a police department, including the degree of training and supervision to be provided its officers, is a discretionary governmental function of the municipality as opposed to a ministerial, proprietary, or administratively routine function.” (Citations omitted.) McDay v. City of Atlanta, 204 Ga. App. 621 (1) (420 SE2d 75) (1992). But, as pointed out by the majority, in a case involving counties (as opposed to municipalities), it has been held that providing medical care to persons in governmental custody is a ministerial act. See, e.g., Cantrell v. Thurman, 231 Ga. App. 510 (499 SE2d 416) (1998) (the provision of adequate medical care by a county sheriff “is a ministerial act . . . [that] does not involve the *488exercise of discretion”). But see Graham v. Cobb County, 316 Ga. App. 738, 742 (1) (b) (i) (730 SE2d 439) (2012) (trial court correctly determined that the state law claims against county for failure to provide adequate medical care to a detainee were barred by sovereign immunity).
Decided November 20, 2013
Reconsideration denied December 16, 2013
Weissman, Nowack, Curry & Wilco, Jin T Kim, Laura S. Burton, for appellants.
Shaun R. Cade, for appellee.
Moreover, Cantrell is distinguishable because questions of sovereign immunity and its waiver for municipalities and counties are based on different provisions of the Georgia Constitution and different statutes; and other cases cited by the majority blur the distinction between the meaning of “ministerial duties” as pertinent to sovereign immunity and “ministerial acts” as pertinent to official immunity.23 Also, an argument could be made and discovery may show that a municipal police department is engaged in governmental actions when it provides health care to detainees, in part because it is required to do so by OCGA § 42-5-2 (a).24
Here, the majority opinion fails to provide clarity regarding the distinctions raised above. I therefore concur in the judgment only.

 The above law also applies to municipal officials acting in their official capacity. See Cameron v. Lang, 274 Ga. 122, 126 (3) (549 SE2d 341) (2001) (“Suits against public employees in their official capacities are in reality suits against the state and, therefore, involve sovereign immunity.”) (punctuation and footnote omitted). See also Conley v. Dawson, 257 Ga. App. 665, 667 (1) (572 SE2d 34) (2002) (suit against municipal officer acting in his official capacity is a suit against the municipality).


 Amunicipal corporation has a dual character, the one public and the other private, and exercises correspondingly twofold functions, the one governmental and legislative, and the other private and ministerial. In its public character, it acts as an agency of the State, to enable it the better to govern that portion of its people residing within the municipality; and to this end there is granted to or imposed upon it, by the charter of its creation, powers and duties to be exercised and performed exclusively for public, governmental purposes. These powers are legislative and discretionary, and the municipality is exempt from liability for an injury resulting from the failure to exercise them, or from their improper or negligent exercise. In its corporate and private character there are granted unto it privileges and powers to be exercised for its private advantage, which are for public purposes in no other sense than that the public derives a common benefit from the proper discharge of the duties imposed or assumed in consideration of the privileges and powers conferred. This latter class of powers and duties are not discretionary, but ministerial and absolute; and, for an injury resulting from negligence in their exercise or performance, the municipality is liable in a civil action for damages, in the same manner as an individual or private corporation. The line of distinction is clearly drawn by the courts and text-writers, and the exemption of the municipality from liability in the one case, and its liability in the other for an injury resulting from negligence, firmly established.
(Punctuation omitted.) Mayor and Aldermen of Savannah v. Jordan, 142 Ga. 409 (83 SE 109) (1914).


 Importantly, the term “ministerial duties” as foundin OCGA § 36-33-1 (b) shouldnotbe confused with the distinction between whether a municipal employee’s negligent act was “ministerial” or discretionary for purposes of official immunity. See Sinkfield v. Pike, 201 Ga. App. 652, 653 (3) (411 SE2d 889) (1991). Thus, this Court in Sinkfield made clear that when a city is engaged in a governmental function, “the city is immune from any liability for [the employee’s] actions regardless of whether his actions were discretionary or ministerial and even if he was negligent.” Id.


 OCGA § 42-5-2 (a) provides, in relevant part, that “it shall be the responsibility of the governmental unit, subdivision, or agency having the physical custody of an inmate to maintain the inmate, furnishing him food, clothing, and any needed medical and hospital attention.”